      Case 5:18-cv-07041-LHK Document 18 Filed 02/05/19 Page 1 of 5



 1 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 2 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   560 Mission Street
 4 Twenty-Seventh Floor
   San Francisco, California 94105-2907
 5 Telephone:     (415) 512-4000
   Facsimile:     (415) 512-4077
 6
   Attorneys for FACEBOOK, INC.
 7
                                UNITED STATES DISTRICT COURT
 8
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9

10
   FEDERAL AGENCY OF NEWS LLC and             Case No. 5:18-cv-07041-LHK
11 EVGENIY LVOVICH ZUBAREV,
                                              JOINT STIPULATION RESCHEDULING
12              Plaintiffs,                   INITIAL CASE MANAGEMENT
                                              CONFERENCE
13       vs.
                                              Judge:   Hon. Lucy H. Koh
14 FACEBOOK, INC.

15              Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       5:18-cv-07041-LHK
               STIPULATION RESCHEDULING INITIAL CASE MANAGEMENT CONFERENCE
        Case 5:18-cv-07041-LHK Document 18 Filed 02/05/19 Page 2 of 5



 1                                            STIPULATION
 2          Plaintiffs Federal Agency of News LLC (“FAN”) and Evgeniy Lvovich Zubarev
 3 (collectively, “Plaintiffs”) and Defendant Facebook, Inc. (“Facebook”) (collectively, the

 4 “Parties”), by and through their respective counsel, hereby stipulate as follows:

 5          WHEREAS, Plaintiffs filed the complaint in the above-captioned action (“Complaint”) on

 6 November 20, 2018, asserting claims against Facebook;

 7          WHEREAS, the Complaint was served on Facebook on or about December 4, 2018;

 8          WHEREAS, the Court has scheduled an initial case management conference on February

 9 27, 2019;

10          WHEREAS, the United States Department of the Treasury, Office of Foreign Assets
11 Control (“OFAC”) added Plaintiff FAN to the Specially Designated Nationals and Blocked

12 Persons List (“SDN List”) on December 19, 2018. See OFAC, Notice of Intended Removals;

13 Ukraine-/Russia-related Designations; Cyber-related Designations (Dec. 19, 2018), available at

14 https://www.treasury.gov/resource-center/sanctions/OFAC-

15 Enforcement/Pages/20181219_33.aspx;

16          WHEREAS, counsel for Plaintiffs has informed Facebook’s counsel that (1) OFAC
17 requires Plaintiffs’ counsel to obtain a specific license to represent Plaintiff FAN, (2) counsel for

18 Plaintiffs is engaged in efforts to obtain a specific license from OFAC; and (3) counsel for

19 Plaintiffs anticipates that counsel will know whether he will obtain a specific license from OFAC

20 within thirty to sixty days;

21          WHEREAS, in light of the above, to ensure efficient use of judicial resources and that the

22 Parties have sufficient time to meet and confer and make the necessary filings in advance of any

23 initial case management conference, the Parties request that the Court (1) continue the February

24 27, 2019 initial case management conference and related deadlines; (2) direct Plaintiffs’ counsel to

25 notify the Court immediately if Plaintiffs’ counsel has obtained a specific license from OFAC to

26 represent Plaintiff FAN and, in any event, that the Parties file a joint status report with the Court

27 by February 28, 2019; and, if Plaintiffs’ counsel has obtained a specific license from OFAC, to

28

                                                -2-                       5:18-cv-07041-LHK
                  STIPULATION RESCHEDULING INITIAL CASE MANAGEMENT CONFERENCE
        Case 5:18-cv-07041-LHK Document 18 Filed 02/05/19 Page 3 of 5



 1 reset the initial case management conference for the date of any hearing that the Court may set on

 2 Facebook’s motion in response to the Complaint.

 3          WHEREAS, the Parties have stipulated, pursuant to L.R. 6-1(a), to extend Facebook’s time

 4 to respond to the Complaint until forty-five (45) days after the Court receives notice from Plaintiff

 5 FAN’s counsel that Plaintiffs’ counsel has obtained a specific license from OFAC.

 6          WHEREAS, Facebook anticipates filing a Motion to Dismiss in response to the Complaint

 7 and the Parties have therefore further stipulated, subject to Court approval, to extend FAN and

 8 Evgeniy Lvovich Zubarev’s time to respond to Facebook’s Motion to Dismiss the Complaint to

 9 thirty (30) days, and Facebook’s time to file a reply in support of its Motion to Dismiss the

10 Complaint to fourteen (14) days;

11          NOW THEREFORE, pursuant to L.R. 6–2, Plaintiffs and Defendant, through their counsel

12 of record, stipulate to the following:

13          IT IS HEREBY STIPULATED that the initial case management conference shall be

14 rescheduled to the date of any hearing that the Court may set on Facebook’s motion in response to

15 the Complaint, and that the briefing schedule on Facebook’s anticipated Motion to Dismiss the

16 Complaint shall be as follows: Plaintiffs’ opposition will be due thirty (30) days after Facebook’s

17 files its Motion to Dismiss the Complaint, and Facebook’s reply will be due fourteen (14) days

18 after Plaintiffs’ file their opposition.

19

20

21

22

23

24

25

26

27

28

                                                 -3-                       5:18-cv-07041-LHK
                   STIPULATION RESCHEDULING INITIAL CASE MANAGEMENT CONFERENCE
         Case 5:18-cv-07041-LHK Document 18 Filed 02/05/19 Page 4 of 5



 1
     DATED: February 5, 2019                  MUNGER, TOLLES & OLSON LLP
 2
                                                ROSEMARIE T. RING
 3                                              JONATHAN H. BLAVIN

 4
                                              By: /s/ Rosemarie T. Ring
 5                                                ROSEMARIE T. RING
                                              Attorneys for Facebook, Inc.
 6

 7
     DATED: February 5, 2019                  WHITEFORD, TAYLOR & PRESTON LLP
 8                                               DENNIS EDWARD BOYLE
                                                 BLERINA JASARI
 9

10
                                              By: /s/ Dennis Edward Boyle
11                                                DENNIS EDWARD BOYLE
                                              Attorneys for Plaintiffs
12

13
     DATED: February 5, 2019                  DIAMOND MCCARTHY LLP
14                                               CHRISTOPHER DANIEL SULLIVAN

15
                                              By: /s/ Christopher Daniel Sullivan
16                                                CHRISTOPHER DANIEL SULLIVAN
17                                            Attorney for Plaintiffs

18

19
                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
20
            I, Rosemarie T. Ring, am the ECF User whose ID and password are being used to file this
21
     document. I hereby attest that concurrence in the filing of this document has been obtained from
22
     the signatories.
23

24

25
     DATED: February 5, 2019                              /s/ Rosemarie T. Ring
26                                                      ROSEMARIE T. RING

27

28

                                                 -4-                       5:18-cv-07041-LHK
                   STIPULATION RESCHEDULING INITIAL CASE MANAGEMENT CONFERENCE
       Case 5:18-cv-07041-LHK Document 18 Filed 02/05/19 Page 5 of 5



 1                                [PROPOSED] ORDER
 2
          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5 February ____, 2019.
                                         ____________________________________
 6                                             The Honorable Lucy H. Koh
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -5-                       5:18-cv-07041-LHK
               STIPULATION RESCHEDULING INITIAL CASE MANAGEMENT CONFERENCE
